Citation Nr: 1013000	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-36 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to 
December 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision in which the 
RO, in pertinent part, denied the above claims for service 
connection.  The Veteran perfected appeals to both denials.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  While serving in combat with the Marine Corps, the 
Veteran had significant noise exposure during World War II.

2.  Symptoms of hearing loss and tinnitus were chronic in 
service and continuous after service.

3.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current bilateral hearing loss is related to service.  

4.  The Veteran currently has tinnitus, and the overall 
record tends to support a finding that it is related to 
service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus in the 
right ear are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2009 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Given the Board's favorable disposition of the Veteran's 
claims for service connection for bilateral hearing loss and 
for tinnitus, the Board finds that all notification and 
development actions needed to fairly adjudicate the appeal 
have been accomplished.

II. Service Connection Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which he served, his military records, 
and all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  See also 38 U.S.C.A. § 1154 (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
bilateral hearing loss and tinnitus is warranted.  

The Veteran asserts that his current bilateral hearing loss 
and tinnitus are the result of noise exposure while serving 
with the Marines during World War II, noting that he served 
in combat and was wounded at the Battle of Iwo Jima.

Service treatment records reflect no complaints or findings 
of hearing loss and/or tinnitus.  Although the Veteran was 
not specifically diagnosed with hearing loss of either ear 
in active service, the Board notes that the absence of 
service treatment records showing in-service evidence of 
hearing loss is not fatal to the claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above), and a medically sound basis for 
attributing such disability to service, may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

First addressing the question of current disability, the 
Board notes that, during a July 2008 VA audiological 
examination, the Veteran reported that he could not hear 
from his right ear and felt that his left ear was okay.  He 
also stated that sometimes he hears roaring in his ears.  As 
a result of this hearing loss, he misses conversations at 
times and needs repetition.  The onset of hearing loss, the 
Veteran believed began in 1945 and it had gotten worse over 
the years.  He reported no major illnesses or injuries to 
have affected his hearing.  Constant tinnitus was reported 
to be in his right ear with the onset being in 1945.  
Occasionally, he has vertigo.  The examiner recorded that, 
while serving in the military, the Veteran was exposed to 
excessive noise when he was in the infantry and around heavy 
equipment and big guns for a year.  No hearing protection 
was worn.  Outside the military, the Veteran denied exposure 
to any kind of excessive noise.  

On audiological testing in July 2008, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
45
60
LEFT
25
40
50
55
55

The Veteran's speech recognition score using the Maryland 
CNC Word List was 76 percent in both ears.  The diagnoses 
were normal hearing up to 500 Hertz and gently sloping from 
mild to moderately severe sensorineural hearing loss at the 
mid and high frequencies, bilaterally, and constant tinnitus 
in the right ear.  

After reviewing the Veteran's claims file, the July 2008 VA 
examiner noted the lack of audiological information in the 
treatment (medical) records.  Because of the lack of service 
audiological measures, the VA audiologist purported to opine 
that the Veteran's hearing loss is less likely as not caused 
as a result of noise exposure while in the military, adding 
that there was no audiological information found from the 
time of service discharge, and that his type of hearing loss 
is not a typical noise-induced hearing loss (for which she 
gave no rationale).  Similarly, the VA audiologist could not 
resolve the issue of whether the Veteran's tinnitus was 
caused from noise exposure while in the service without 
resort to mere speculation, adding that there was no 
information available in the medical records to help 
determine the true etiology of his tinnitus.  

The July 2008 VA audiological evaluation results clearly 
establish hearing loss disability in each ear as defined in 
38 C.F.R. § 3.385 and the presence of tinnitus in the right 
ear.  The question remains, however, as to whether there 
exists a nexus between such bilateral hearing loss and 
tinnitus in the right ear and service.

In this appeal, the Veteran has alleged that he had in-
service noise exposure, the "injury" to which his 
disabilities relate.  While his service treatment records do 
not document the occurrence of, or treatment for, any 
specific incidence of acoustic trauma, the Board notes that 
the Veteran's service personnel records confirm that he 
participated in action against the enemy on Iwo Jima, 
Volcano Island from February 22, 1945 to April 11, 1945, 
where he incurred a shrapnel wound for which he is service 
connected.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) 
a layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as 
well.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) ("the Board cannot determine that lay 
evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence").  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit stated that it had previously and explicitly 
rejected the view that competent medical evidence is 
required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under 38 U.S.C.A. § 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Davidson reaffirms the holdings 
in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject 
such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is necessarily always sufficient 
to identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent 
and does not otherwise require specialized medical training 
and expertise to do so, i.e., the Board must determine 
whether the claimed disability is a type of disability for 
which a lay person is competent to provide etiology or nexus 
evidence.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. 
Court of Appeals for Veterans Claims (Court) determined that 
tinnitus is the type of disorder associated with symptoms 
capable of lay observation.  Considering the circumstances 
of the Veteran's service, he was likely exposed to 
significant noise exposure in service from the firing of 
weapons at the Battle of Iwo Jima.  In addition, the Veteran 
is competent to assert the occurrence of in-service injury.  
See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also 38 U.S.C.A. § 1154.  Therefore, the Board finds 
that Veteran's statements are competent and credible with 
respect to having been exposed to noise in the military and 
having ringing in his right ear and hearing problems in 
service which continued after service.  Thus, there is 
objective evidence to support a specific incident of 
acoustic trauma in service, and the Board accepts the 
Veteran's assertions of in-service noise exposure as 
credible.  

The Board also finds that the record presents an objective 
basis for attributing the Veteran's current hearing loss and 
tinnitus to service.  For service connection, in-service 
noise exposure need not be the only source of acoustic 
trauma; it must only be a contributing source.

While there is no competent opinion of record explicitly 
relating the Veteran's current bilateral hearing loss and 
tinnitus to service, the Board finds that the opinion 
provided by the VA examiner in July 2008 does not preclude 
service connection for either disability.  The VA examiner, 
an audiologist, indicated that a determination regarding 
whether tinnitus was incurred in service would be 
speculative.  The Board acknowledges that she also opined 
that the Veteran's hearing loss is less likely as not caused 
as a result of noise exposure while in the military, noting 
that there was no audiological information found from the 
time of discharge.  

Such purported opinion by the July 2008 examiner contains 
the legal error of reliance solely on the absence of in-
service treatment records as the basis for the opinion.  
Under the holding in Buchanan, VA cannot determine that lay 
evidence lacks credibility merely because of the lack of 
contemporaneous medical records, especially in this case 
where at the time of discharge only the subjective and 
unreliable tests of watch, coin click, and whispered voice 
hearing tests were performed, and the Veteran indicated, on 
his VA Form 21-526, that he just deals "with not being able 
to hear-[he has] no money for doctors or hearing aids!!"  
Hearing loss and tinnitus are both the type of disorders 
associated with symptoms capable of lay observation that 
support a later diagnosis by a medical professional under 
the holdings in Charles and Jandreau, cited to above.

The July 2008 VA audiologist's opinion that relied only on 
the absence of in-service audiological results, implicitly 
fails to recognize the significant acoustic trauma in 
service.  Where audiological measures of hearing loss in 
service do not demonstrate any measurable loss of hearing in 
service, the United States Court of Appeals for Veterans 
Claims (Court), in interpreting 38 C.F.R. § 3.385, has held 
that "the regulation does not in and of itself rule out an 
award of service connection due to the absence of results of 
an in-service audiometric examination capable of being 
compared with the regulatory pure tone and speech 
recognition criteria  . . . Therefore, the provisions of 
38 C.F.R. § 3.385 do not serve as a bar to service 
connection."  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

As the July 2008 VA audiology opinion relied only on the 
absence of medical evidence, rather than the presence of lay 
evidence about in-service noise exposure, in-service chronic 
hearing loss and tinnitus, and continuous post-service 
hearing loss and tinnitus, the factual assumptions 
underlying the July 2008 VA audiology opinion do no include 
recognition of the significant acoustic trauma the Veteran 
experienced, chronic symptoms in service, or continuous 
post-service symptoms.  Without consideration of these 
facts, the opinion is based on a factually inaccurate 
history.  While an examiner can render a current diagnosis 
based upon his examination of the veteran, the Court has 
held that without a thorough review of the record, an 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  
Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Moreover, an opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet.App. 458, 461 (1993).

Considering the totality of the evidence, including the 
Veteran's credible assertions of in-service noise exposure 
(acoustic trauma), chronic hearing loss and tinnitus during 
service, and continuous hearing loss and tinnitus since 
service, and the nature of the disabilities, the Board finds 
that the Veteran's hearing loss and tinnitus began in 
service and were continuous after service.  The lay and 
medial evidence shows current disability of hearing loss and 
tinnitus.  Affording the Veteran the benefit of the doubt on 
the question of medical nexus, the Board finds that the 
criteria for service connection for bilateral hearing loss 
and tinnitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus in the right ear is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


